Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kumano et al. (US 2016/0289237 A1) in view of Kitano (US 2017/0037189 A1), Abe et al. (US 2008/0044667 A1) and Wang et al. (US 2015/0148461 A1).
Regarding Claims 1-2, 4 and 10, Kumano discloses a resin composition comprising epoxy resin and a mercaptoalkylglycoluril (abstract) represented by the general formula (I), wherein one or more of R3, R4, and R5 represent a mercaptoalkyl group (para 0031) (i.e. a multifunctional thiol resin having no ester bond). 
Kumano does not disclose the resin composition comprising a multifunctional methacrylate resin, a multifunctional thiol resin having an ester bond, or a calcium carbonate filler having a purity of 99% or more.
Kitano discloses a composition for adhesive (para 0001) comprising a polyfunctional (meth)acrylate (0053, 0058-0060) and a polythiol compound (para 0022) such as pentaerythritol tetrakis(3-mercaptopropionate) (PEMP) and dipentaerythritol hexakis(3-mercaptopropionate) (DPMP) (para 0040) which are multifunctional thiol resins having an ester bond disclosed in the present invention (para 0027; para 0058, (B3)). The composition rigidly cures to obtain a high film strength (para 0011, lines 11-12) and the thiol component having three or more thiol groups improves adhesive power (para 0023, lines 5-7).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Kumano to incorporate the teachings of Kitano and produce a resin composition comprising the multifunctional mercaptoalkylglycoluril (having no ester bond), further comprising the composition of Kitano, comprising a polythiol such as PEMP or DPMP (having an ester bond), and a multifunctional (meth)acrylate resin. Doing so would obtain a high film strength and improve adhesive power. 
Abe discloses an adhesive epoxy composition (abstract) comprising calcium carbonate filler, which is preferable, because roughened surface can be easily obtained and adhesion strength to conductors can be increased when used for an insulating layer (para 0118).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Kumano in view of Kitano to incorporate the teachings of Abe to produce the resin composition further comprising calcium carbonate filler. Doing so would make a roughened surface easily obtainable and would increase adhesion strength to conductors. 
Kumano in view of Kitano and Abe does not disclose the purity of the calcium carbonate filler. Wang discloses that high purity calcium carbonate, such as that having a purity of at least 99%, provide a more controlled and narrow 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Kumano in view of Kitano and Abe to incorporate the teachings of Wang and produce a resin composition comprising calcium carbonate having a purity of at least 99%. Doing so would provide more control for improving properties such as ductility and stiffness.
Regarding Claim 3, Kumano in view of Kitano, Abe, and Wang discloses all the limitations of the present invention according to Claim 1 above. Kumano further discloses the multifunctional thiol resin comprising a glycoluril compound (abstract). Kumano in view of Kitano, Abe, and Wang does not disclose amounts of the multifunctional thiol resins. 
Kumano discloses the mercaptoalkylglycoluril (multifunctional thiol resin having no ester bond) produces cured product with superior hardness, heat resistance, and moisture resistance (para 0040, lines 6-9) while Kitano discloses polythiol compound (multifunctional thiol resin having ester bond) improves adhesive power (para 0023, lines 5-7). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the 
Regarding Claims 5 and 11-14, Kumano in view of Kitano, Abe, and Wang discloses all the limitations of the present invention according to Claims 1-4 and 10 above. Kumano further discloses the resin composition comprises talc (para 0216, line 3).
Regarding Claim 6, Kumano in view of Kitano, Abe, and Wang discloses all the limitations of the present invention according to Claim 1 above. Kumano further discloses the resin composition used as an adhesive (para 0002).
Regarding Claim 7, Kumano in view of Kitano, Abe, and Wang discloses all the limitations of the present invention according to Claim 1 above. Kumano further discloses a cured product of the resin composition (para 0029).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kumano in view of Kitano, Abe, and Wang as applied to claim 7 above, and further in view of Hirano (US 2011/0006419 A1).
Regarding Claims 8 and 9, Kumano in view of Kitano, Abe, and Wang discloses all the limitations of the present invention according to Claim 7 above. 
Hirano discloses a film for use in manufacturing a semiconductor device (abstract) and electronic devices comprising semiconductors (para 0002), wherein the film comprises a bonding layer (para 0019) comprising crosslinkable resin such as epoxy resin and (meth)acrylate resin (para 0076), a curing agent such as a thiol (para 0099), and filler such as calcium carbonate (para 0121). 
It would have been obvious to a parson having ordinary skill in the art prior to the effective filing date of the present invention to use the resin composition of Kumano in view of Kitano, Abe, and Wang based on the teaching of Hirano to produce a semiconductor device comprising the cured product of the resin composition and an electronic device comprising the semiconductor device and thereby arrive at the claimed invention.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kumano in view of Kitano, Shin et al. (US 2014/0187112 A1), and Wang.
Regarding Claim 15, Kumano discloses a resin composition comprising epoxy resin and a mercaptoalkylglycoluril (abstract) represented by the general formula (I), wherein one or more of R3, R4, and R5 represent a mercaptoalkyl group (para 0031) (i.e. a multifunctional thiol resin having no ester bond). 
Kumano does not disclose the resin composition comprising a multifunctional methacrylate resin, or a calcium carbonate filler having a purity of 99% or more.
Kitano discloses a composition for adhesive (para 0001) comprising a polyfunctional (meth)acrylate (0053, 0058-0060) and a polythiol compound (para 0022) such as pentaerythritol tetrakis(3-mercaptopropionate) (PEMP) and dipentaerythritol hexakis(3-mercaptopropionate) (DPMP) (para 0040) which are multifunctional thiol resins having an ester bond disclosed in the present invention (para 0027; para 0058, (B3)). The composition rigidly cures to obtain a high film strength (para 0011, lines 11-12) and the thiol component having three or more thiol groups improves adhesive power (para 0023, lines 5-7).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Kumano to incorporate the teachings of Kitano and produce a resin composition comprising the multifunctional mercaptoalkylglycoluril (having no ester bond), further 
Shin discloses an adhesive epoxy composition for prepreg (abstract, para 0019), which comprises 10-90% calcium carbonate filler to lower the coefficient of thermal expansion and provide good strength (paras 0043-0044).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Kumano in view of Kitano to incorporate the teachings of Shin to produce the resin composition further comprising calcium carbonate filler. Doing so would lower the coefficient of thermal expansion and provide good strength. 
Kumano in view of Kitano and Shin does not disclose the purity of the calcium carbonate filler. Wang discloses that high purity calcium carbonate, such as that having a purity of at least 99%, provide a more controlled and narrow particle size for improving properties (para 0039, lines 2-8) such as ductility and stiffness (para 0037, lines 7-10).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Kumano in view of Kitano and Shin to incorporate the teachings of Wang and produce a resin .
Response to Arguments
In light of Applicant’s amendment to Claim 10, the 35 USC 112(b) rejection of record is withdrawn.
Applicant's arguments filed 07/19/2021 have been fully considered but they are not persuasive.
Applicant points to the data of Examples 1 to 9 vs Comparative Example 1 to argue that the claimed composition provides unexpected results and that the combination of references is non-obvious (Remarks, pgs 5-6).
However, the data presented is not commensurate in scope with the claim. Specifically, the claim 1 broadly recites any “multifunctional (meth)acrylate resin” and any “multifunctional thiol resin”, while the data specifically uses M7100, DCP-A, PEPT, C3 TS-G, and PEMP. The data also uses 99.99% calcium carbonate, while the claim only requires 99% or more. As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to 
Applicant argues that none of the cited references comprise the combination of components (A), (B), and (C) and that the advantage of the claimed invention is completely unexpected from the cited art (Remarks, pg 7).
It is agreed that no single reference discloses all the claimed elements which is why the claims are rejected under 35 USC 103 using Kumano in view of Kitano, Abe, and Wang or Kumano in view of Kitano, Shin, and Wang. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 Further, while applicant argues that the advantage of the claimed invention is completely unexpected, applicant has not provided proper evidence to support this position for the reasons set forth in paragraph 33 above.
Applicant argues that there would have been no articulated reasoning with rational underpinning to combine the claimed components and no apparent reason to combine the known elements in the fashion claimed (Remarks, pg 7).
However, there is proper motivation to combine the references. Specifically, Kitano which drawn to an adhesive as is Kumano, discloses the use of a polythiol such as PEMP or DPMP (having an ester bond), and a multifunctional (meth)acrylate resin in order to obtain a high film strength and improve adhesive power; Abe which is drawn to epoxy adhesive as is Kumano, discloses the use of calcium carbonate filler in order to make a roughened surface easily obtainable and increase adhesion strength to conductors; and Shin which is drawn to epoxy adhesive as is Kumano, discloses the use of 10-90% calcium carbonate filler in order to lower the coefficient of thermal expansion and provide good strength.  There is no disclosure in Kumano in view of Kitano and Abe (or Shin) regarding the purity of the calcium carbonate which is why Wang is used. Wang is only used for its teaching regarding a high purity calcium carbonate, namely, the use of such calcium carbonate results in a more controlled and narrow particle size for improving properties such as ductility and stiffness. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, there is motivation to combine found in each of the references themselves as set forth above. Therefore, it is the examiner’s position that combination of references is proper.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
/BETHANY M MILLER/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787